Case 19-02603-JMC-13         Doc 41     Filed 09/29/20    EOD 09/29/20 14:37:38         Pg 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 IN RE:                                                           CASE NO.: 19-02603-JMC-13
                                                                               CHAPTER 13
 Michael Matthews Trimnell
 aka Mike Trimnell,

   Debtor.
 _________________________________/

                                  REQUEST FOR SERVICE
       PLEASE TAKE NOTICE THAT the undersigned hereby appears on behalf of HOME
POINT FINANCIAL CORPORATION ("Secured Creditor"). Pursuant to Rule 2002 of the
Federal Rules of Bankruptcy Procedure, the undersigned requests all notices given or required to
be given and all papers required to be served in this case to creditors, any creditors committees,
and any other parties-in-interest, be sent to and served upon the undersigned and the following be
added to the Court's Master Mailing List:
                  ROBERTSON, ANSCHUTZ, SCHNEID & CRANE LLC
                     10700 ABBOTT'S BRIDGE ROAD, SUITE 170,
                               DULUTH, GA 30097

                                                 Robertson, Anschutz, Schneid & Crane LLC
                                                 Authorized Agent for Secured Creditor
                                                 10700 Abbott's Bridge Road, Suite 170,
                                                 Duluth, GA 30097
                                                 Telephone: 470-321-7112

                                                 By: /s/Darrelyn Thomas
                                                     Darrelyn Thomas
                                                     Email: dthomas@rascrane.com
Case 19-02603-JMC-13          Doc 41   Filed 09/29/20   EOD 09/29/20 14:37:38   Pg 2 of 2




                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on September 29, 2020, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via United States Mail to the following:

MICHAEL MATTHEWS TRIMNELL
8899 S. 500 W
COLUMBUS, IN 47201

And via electronic mail to:

THOMAS DONALD BUSHHORN
BUSHHORN LAW
1015 3RD ST., SUITE E
COLUMBUS, IN 47201

ANN M. DELANEY
OFFICE OF ANN M. DELANEY
PO BOX 441285
INDIANAPOLIS, IN 46244

U.S. TRUSTEE
OFFICE OF U.S. TRUSTEE
101 W. OHIO ST.. STE. 1000
INDIANAPOLIS, IN 46204


                                                 By: /s/Michael Pezzuto
                                                 Michael Pezzuto
                                                 Email: mpezzuto@rasflaw.com
